 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   AARON LAMONT STRIBLING,                           Case No. 1:18-cv-01658-LJO-SAB (PC)
12                      Plaintiff,                     ORDER DISCHARGING MAY 3, 2019
                                                       ORDER TO SHOW CAUSE
13          v.
                                                       (ECF No. 13)
14   KERN VALLEY STATE PRISON, et al.
                                                       ORDER GRANTING PLAINTIFF
15                      Defendants.                    ADDITIONAL TIME TO PAY FILING FEE
                                                       IN FULL
16
                                                       FORTY-FIVE (45) DAY DEADLINE
17

18          Plaintiff Aaron Lamont Stribling is a state prisoner proceeding pro se in this civil rights

19   action pursuant to 42 U.S.C. § 1983.

20          On November 19, 2018, Plaintiff initiated the instant action in the United States District

21   Court for the Southern District of California. (ECF No. 1.) On December 4, 2018, the instant

22   action was transferred to this Court. (ECF No. 2.) On December 7, 2018, the Court ordered

23   Plaintiff to either submit a complete application to proceed in forma pauperis, or, in the

24   alternative, pay the $400.00 filing fee for this action, within forty-five days of the date of service

25   of the order. (ECF No. 5.)

26          On January 9, 2019, Plaintiff filed a motion for court order to make prison pay filing fee

27   with money in Plaintiff’s prison trust account. (ECF No. 6.) On January 10, 2019, the Court

28   issued Findings and Recommendation recommending that Plaintiff’s motion to direct the prison
                                                       1
 1   to pay the filing fee be denied. (ECF No. 7.) On February 11, 2019, Plaintiff filed objections to
 2   the undersigned’s Findings and Recommendation. (ECF No. 8.) On February 12, 2019, the
 3   District Judge adopted the undersigned’s Findings and Recommendation in full and denied
 4   Plaintiff’s motion to direct the prison to pay the filing fee. (ECF No. 9.) The District Judge also
 5   granted Plaintiff thirty days from the date of service of the order to either pay the filing fee in full
 6   or submit a complete application to proceed in forma pauperis. (Id.)
 7          On March 4, 2019, Plaintiff filed a motion for disqualification of the District Judge and a
 8   motion for reconsideration of the District Judge’s February 12, 2019 order adopting the Findings
 9   and Recommendation and denying Plaintiff’s motion to direct the prison to pay the filing fee.
10   (ECF No. 10.)       On March 14, 2019, the District Judge denied Plaintiff’s motions for
11   disqualification and reconsideration. (ECF No. 11.)
12          On March 27, 2019, the Court issued an order finding that the interest of justice required
13   that Plaintiff be granted an additional twenty-one (21) days from the date of the service of the
14   order to either pay the $400.00 filing fee in full or submit a complete application to proceed in
15   forma pauperis. (ECF No. 12.)
16          After Plaintiff failed to either pay the filing fee or submit an application to proceed in
17   forma pauperis within the allotted time, on May 3, 2019, the Court issued an order requiring
18   Plaintiff to show cause in writing why this action should not be dismissed for failure to pay the
19   filing fee in full or submit a complete application to proceed in forma pauperis. (ECF No. 13.)
20          On May 20, 2019, Plaintiff filed a written response to the order to show cause. (ECF No.
21   14.) In his response, Plaintiff contends that this action should not be dismissed because, after he
22   was ordered to pay the filing fee, he paid the filing fee by telling the prison to send $400.00 from
23   his account to the court to pay the filing fee for this case and the “prison document verifies that
24   this was done.” (Id.) Plaintiff further asserts that, “if the court has a problem with [the] filing fee
25   being paid, it should take it up with the prison[,]” not him. (Id.)
26          Initially, it is true that Plaintiff has provided the Court with an unverified copy of his
27   prison trust account statement, which reflects that, on January 9, 2019, Check # 892792 in the
28   amount of $400.00 and addressed to “USDC East Fresno” was written or issued from Plaintiff’s
                                                        2
 1   prison trust account. (ECF No. 8, at 2.) However, Plaintiff has failed to establish that Check
 2   #892792 was ever mailed to this Court. Further, the Court has carefully searched its records of
 3   any and all checks received by the Court from January 1, 2019 to date. However, the Court has
 4   never received Check # 892792 or any other $400.00 check from the State of California on
 5   Plaintiff’s behalf. Therefore, Plaintiff has failed to establish that he paid the $400.00 filing fee for
 6   this action
 7           Next, to the extent that Plaintiff asserts that the Court should “take [any problem that it
 8   has with the payment of the filing fee] up with the prison[,]” the Court previously told Plaintiff
 9   that the pendency of this action does not generally give this Court jurisdiction over the California
10   Department of Corrections and Rehabilitation (“CDCR”), any prison under CDCR’s control, or
11   any prison officials. (ECF No. 7, at 3.) Further, since the issue related to the filing fee is not
12   related to the defendants named, or the claims raised, in Plaintiff’s complaint, the Court does not
13   have jurisdiction to order CDCR or any prison officials to investigate and explain why Check #
14   892792 was never received by this Court.
15           Instead, Plaintiff is encouraged to seek assistance from prison officials in investigating
16   why Check # 892792 was never received by the Court. Since Plaintiff is a state prisoner, it is
17   Plaintiff’s burden to either demonstrate a financial inability to pre-pay the filing fee, or to actually
18   pay the full $400.00 filing fee, before this action can proceed. See 28 U.S.C. § 1915(a)(1)-(2),
19   (b).
20           Therefore, the Court finds that the interest of justice requires that Plaintiff be granted
21   forty-five days from the date of the service of this order to pay the filing fee in full.
22           Based on the foregoing, it is HEREBY ORDERED that:
23           1.      The order to show cause issued on May 3, 2019, (ECF No. 13), is DISCHARGED;
24           2.      In the interest of justice, Plaintiff is granted forty-five (45) days from the date of
25                   service of this order to pay the $400.00 filing fee for this action;
26   ///
27   ///
28   ///
                                                        3
 1            3.      No requests for extension of time will be granted without a showing of good cause.
 2                    Failure to comply with this order will result in dismissal of this action.
 3
     IT IS SO ORDERED.
 4

 5   Dated:        May 29, 2019
                                                             UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         4
